
	
		I
		111th CONGRESS
		1st Session
		H. R. 920
		IN THE HOUSE OF REPRESENTATIVES
		
			February 9, 2009
			Mr. Kanjorski (for
			 himself, Mr. Dent, and
			 Mr. Patrick J. Murphy of Pennsylvania)
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Delaware and Lehigh National Heritage
		  Corridor Act of 1988 regarding the local coordinating entity of the Delaware
		  and Lehigh National Heritage Corridor, and for other purposes.
	
	
		1.Delaware And Lehigh National
			 Heritage Corridor local coordinating entityThe Delaware and Lehigh National Heritage
			 Corridor Act of 1988 (16 U.S.C. 461 note; Public Law 100–692) is
			 amended—
			(1)in section
			 9—
				(A)by striking
			 The Commission and inserting the following:
					
						(a)In
				generalThe Commission
						;
				and
				(B)by adding at the
			 end the following:
					
						(b)Corporation as
				local coordinating entityBeginning on the date of the enactment
				of this subsection, the Corporation shall be the local coordinating entity for
				the Corridor.
						(c)Implementation of
				management planThe Corporation shall assume the duties of the
				Commission for the implementation of the Plan.
						(d)Use of
				fundsThe Corporation may use Federal funds made available under
				this Act—
							(1)to make grants to,
				and enter into cooperative agreements with, the Federal Government, the
				Commonwealth, political subdivisions of the Commonwealth, nonprofit
				organizations, and individuals;
							(2)to hire, train,
				and compensate staff; and
							(3)to enter into
				contracts for goods and services.
							(e)Restriction on
				use of fundsThe Corporation may not use Federal funds made
				available under this Act to acquire land or any interest in
				land.
						; 
				(2)in section
			 10—
				(A)in the first
			 sentence of subsection (c), by striking shall assist the
			 Commission and inserting shall, at the request of the
			 Corporation, assist;
				(B)in subsection
			 (d)—
					(i)by
			 striking Commission each place it appears and inserting
			 Corporation;
					(ii)by
			 striking The Secretary and inserting the following:
						
							(1)In
				generalThe Secretary
							;
				and
					(iii)by
			 adding at the end the following:
						
							(2)Cooperative
				agreementsThe Secretary may enter into cooperative agreements
				with the Corporation and other public or private entities for the purpose of
				providing technical assistance and grants under paragraph (1).
							(3)PriorityIn
				providing assistance to the Corporation under paragraph (1), the Secretary
				shall give priority to activities that assist in—
								(A)conserving the
				significant natural, historic, cultural, and scenic resources of the Corridor;
				and
								(B)providing
				educational, interpretive, and recreational opportunities consistent with the
				purposes of the Corridor.
								;
				and
					(C)by adding at the
			 end the following:
					
						(e)Transition
				memorandum of understandingThe Secretary shall enter into a
				memorandum of understanding with the Corporation to ensure—
							(1)appropriate
				transition of management of the Corridor to the Corporation; and
							(2)coordination
				regarding the implementation of the
				Plan.
							; 
				(3)in section 11, in
			 the matter preceding paragraph (1), by striking directly
			 affecting;
			(4)in section
			 12—
				(A)in subsection (a),
			 by striking Commission each place it appears and inserting
			 Corporation;
				(B)in subsection
			 (c)(1), by striking 2007 and inserting 2012;
			 and
				(C)by adding at the
			 end the following:
					
						(d)Termination of
				assistanceThe authority of the Secretary to provide financial
				assistance under this Act terminates on the date that is 5 years after the date
				of the enactment of this subsection.
						;
				and
				(5)in section
			 14—
				(A)by redesignating
			 paragraphs (4), (5), and (6) as paragraphs (5), (6), and (7), respectively;
			 and
				(B)by inserting after
			 paragraph (3) the following:
					
						(4)the term
				Corporation means the Delaware & Lehigh National Heritage
				Corridor, Incorporated, an organization described in section 501(c)(3), and
				exempt from Federal tax under section 501(a), of the Internal Revenue Code of
				1986;
						.
				
